TimliN, J.
(dissentmg). I make no claim to possess that degree of tenderness and sympathy for the laborer expressed in the foregoing opinion and in Houg v. Girard L. Co. 144 Wis. 337, 352, 129 N. W. 633, 639, and in Driscoll v. Allis-Chalmers Co. 144 Wis. 451, 468, 469, 129 N. W. 401, 408. I proceed solely upon my understanding of the law and justice.
The decedent while engaged in drilling in a quarry with a rock drill was killed by a piece of frozen earth falling on him from a clay ledge above. This frozen chunk had been loosened by some other .workman some hours before and left hanging in a dangerous position. After verdict in plaintiff’s favor judgment was rendered against her on the sole ground that the deceased was a co-employee with McBride, the foreman in charge. This is the' only question in the case.
The defendant was a corporation and one of its officers testified :
“We had delegated to McBride the full charge and supervision of the work in the quarry. He had authority to hire and discharge men and the direction of the men in the quarry. There was no one above him in the control of the work there. ... At the time of this accident we had a rule in force for the operation of our quarry which dealt with the matter of hanging rocks and partially loosened rocks or earth. The rule was to have everything as safe as possible. Q. What was the rule in regard to dealing with overhanging rocks or loosened or partially loosened rocks or earth in your quarry? A. 'Why, the foreman who had charge of the quarry understands what was necessary to make it as safe as possible. He understood this by his own knowledge of every*406thing about a quarry. Q. Did Mr. McBride understand this? A. Certainly. Q. And you bad instructed him to keep the quarry as safe as possible? A. Yes, sir, as safe as possible. Q. He was the sole person in charge of that duty ? A. Yes, sir. Q. You had at that time a rule in your quarry that overhanging rocks, loosened or partially loosened, or masses of earth were to be wholly detached, thrown down, or blasted off? A. Not any particular rule. Q. Isn’t that a common, customary rule in force in quarries at all times? A. That is- customary for the foreman to do that. If he didn’t do it he would not be a competent foreman. Q. And you expected Mr. McBride to do so ? A. Yes, sir. Q. And that was his duty ? A. Yes, sir. Where there was an overhanging rock or dirt cliff near the face of the rock or above a man’s head or some loose rock or dirt partially loosened, it was the duty of the foreman to get this down before the men worked around it. Q. You required your foreman to do that ? A. Yes, he was to do that. Q. That is the sole purpose of having a foreman there? That is why you have a foreman, to see if the quarry is safe before the men have to' work around it ? A. The foreman has charge of all the work in the quarry. Everything that is done in a quarry is important work. The action of the foreman in taking down loose rock is not the only protection which the men have. If there is any overhanging rock or cliff forms when the men are working, they are expected to take it down.”
The foreman, McBride, testified:
“I told Knudsen [decedent] to go to the ledge and drill. I didn’t make any effort to find out anything about the top of the bluff before I told him to go in there. I know that men had been working up there during the day, but I didn’t go up' to ascertain whether there was any loose or partially loosened earth up there. There was a path leading up there. It was about ten or fifteen feet above Knudsen’s head.”
There is a statement that all were expected to take down loose rock, but on the evidence above quoted there arises a fair question for the jury whether the corporation master did not assume to take charge of the safety of the place and attempt to exercise this duty through McBride. To my mind *407the foregoing evidence is sufficient to support a verdict that the proprietor of the quarry charged McBride, the foreman, with the duty of making and keeping a safe place. On sufficient evidence the jury found McBride negligent. This was a duty of the master which he might intrust to the foreman in charge. But in the exercise of that duty the foreman was a vice-principal, and not a fellow-servant with Knudsen. I think this principle runs through all the cases. It is cited in Baumann v. C. Reiss C. Co. 118 Wis. 330, 335, 95 N. W. 139, as follows:
“The evidence is all one way that Roth had full charge of the work upon the dock, that defendant left to him the duty of providing a safe working place for the men, and that he was not personally engaged with them in removing the coal. That made him in every sense a vice-principal in respect to the safety of the trestle, and all other matters affecting the character of the working place in which he placed respondent and his associates.”
If he was the foreman in charge and had this duty put upon him by the proprietor or master in addition to the duty of directing the work and sole control of the operation, it would .malee no difference that he occasionally or intermittently helped in some other part of the work. McMahon v. Ida M. Co. 95 Wis. 308, 70 N. W. 478. At a time when it was the settled law of this state that the brakeman and sec-tionmen on a railroad were fellow-servants it was nevertheless held that where the section foreman had imposed on him the duty to keep the track clear of obstructions at a point where the brakeman was obliged to run along the track in the discharge of his duty, the section foreman was not a fellow-servant with the brakeman so far as regards the duty of making or keeping the place safe. Hulehan v. G. B., W. & St. P. R. Co. 68 Wis. 520, 32 N. W. 529. To the same effect are Schultz v. C., M. & St. P. R. Co. 48 Wis. 375, 4 N. W. 399 ; Hill v. Winston, 73 Minn. 80, 75 N. W. 1030; Streicher v. Davenport B. & T. Co. (Iowa) 124 N. W. 327; Kaukola *408v. Oliver I. M. Co. 159 Mich. 689, 124 N. W. 591; Horn v. La Crosse Box Co. 123 Wis. 399, 101 N. W. 935.
To recapitulate: Tbe evidence hereinbefore quoted was sufficient, in my opinion, to warrant the jury in finding that tbe corporation defendant bad through its officers assumed tbe duty and charged its foreman, McBride, with tbe duty •of making and keeping tbe place safe. There is no law that I know of against its assuming this duty whether the place of operations be a quarry or a railway. Having, as the evi- • •dence shows, assumed and undertaken to discharge that duty through the foreman, it should be liable for its negligent failure to carry out the duty. The decedent with knowledge of •such practice might lawfully rely upon the foreman to discharge that duty and thus be misled and lulled into false security. He was negligently killed without fault on his part, as established by the verdict. The plaintiff was therefore entitled to a judgment on the verdict.
I am authorized to say that Mr. Justice Siebeokeb and Mr. Justice KebwiN concur in this dissent.